Citation Nr: 0827701	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  06-30 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for irritable bowel 
syndrome (IBS) to include as secondary to service-connected 
PTSD.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) to include as secondary to service-
connected PTSD.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.




ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to March 
2001.  Service in Southwest Asia during the Persian Gulf War 
is indicated by the evidence of record.

This matter comes to the Board of Veterans' Appeals (Board) 
from October and December 2005 rating decisions by which the 
RO denied service connection for IBS and GERD and granted 
service connection for PTSD.  Regarding PTSD, the veteran is 
contesting the initial 30 percent evaluation assigned.  

The issue of entitlement to an initial evaluation in excess 
of 30 percent for service-connected PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  IBS is not shown to be related to the veteran's active 
duty service, presumptively linked thereto, or the proximate 
result of a service-connected disability.

2.  The veteran is not shown to be suffering from GERD.


CONCLUSIONS OF LAW

1.  Service connection for IBS is not warranted either 
directly or on a presumptive basis or as the proximate result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
1117, 1118, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310, 3.317 (2007).  

2.  Service connection for GERD, claimed as secondary to 
PTSD, is not warranted on a direct basis or as the proximate 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case, 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Notice consistent with the Court's 
holding in Dingess was provided in March 2007.  

The VCAA duty to notify was satisfied by way of letters sent 
to the veteran in November 2002, May 2003, April 2005, May 
2005, and March 2007.  While full compliance with the notice 
elements was not provided prior to the initial adjudication 
of the veteran's claims and the veteran was not provided 
notice with respect to the disability-rating or effective-
date element of the claims until March 2007, the Board finds 
that there is no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the receipt of all pertinent evidence, the 
originating agency readjudicated the claim.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had VCAA notice been provided at an earlier time. 
Moreover, as explained below, the Board has determined that 
service connection is not warranted for either IBS or GERD.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide timely notice with 
respect to those elements of the claim is no more than 
harmless error.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).   In the present case, the 
veteran has been provided medical examinations in furtherance 
of his claims.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, VA medical records, other relevant medical 
treatment records, and has arranged for appropriate medical 
examinations to be provided.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  

Compensation may be paid to any Persian Gulf War veteran 
"suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)."  38 U.S.C.A. § 1117.  These may include, but are 
not limited to, muscle pain, joint pain, neurologic signs or 
symptoms, and symptoms involving the respiratory system.  See 
38 C.F.R. § 3.317(b).  The chronic disability must have 
manifested either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011, and must not be attributed 
to any known clinical diagnosis by history, physical 
examination, or laboratory tests. Objective indications of a 
chronic disability include both "signs," in the medical sense 
of objective evidence perceptible to an examining physician, 
and other, non-medical indicators that are capable of 
independent verification.

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following): (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) chronic 
fatigue syndrome; (2) fibromyalgia; (3) IBS; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. § 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. 
§ 3.317(a)(2)(i).  To date, VA has identified only three 
illnesses as medically unexplained chronic multi-symptom 
illnesses; therefore, new 38 C.F.R. § 3.317(a)(2)(i)(B)(1) 
through (3) only lists chronic fatigue syndrome, 
fibromyalgia, and IBS as currently meeting this definition.

Accordingly, under these regulations service connection may 
be granted on a presumptive basis if there is evidence (1) 
that the claimant is a Persian Gulf veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
undiagnosed illness, a medically unexplained chronic multi- 
symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, or IBS) that is defined by a cluster of signs 
or symptoms, or resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).


Irritable Bowel Syndrome (IBS) 

While the veteran's service medical records reflect 
gastrointestinal complaints of a varying nature to include 
diarrhea and vomiting and findings of gastroenteritis, there 
is no specific diagnosis of IBS in the voluminous service 
medical records.  Likewise, IBS was not diagnosed during a 
July 2000 VA general medical examination conducted just prior 
to separation from service

The post service medical records first show assessments of 
IBS in 2005 several years following the veteran's separation 
from service.  

While the veteran reported during a May 2006 VA digestive 
disorders examination, that he experienced diarrhea and 
similar problems during service in Desert Storm in 1990, he 
acknowledged that he never sought medical treatment for his 
symptoms.  Physical examination in May 2006 revealed normal 
bowel sounds with no abdominal masses or tenderness.  
Furthermore, the veteran denied any association between his 
gastrointestinal symptoms with stress.  The examiner 
diagnosed IBS.  The examination report reflects that the VA 
examiner reviewed the claims file closely.  She noted that 
all treatment sought for diarrhea in service was assessed as 
viral gastroenteritis or acute gastroenteritis.  These 
episodes were temporary, and she remarked that a chronic 
gastrointestinal disorder was never diagnosed in service.  
The veteran's current symptoms included diarrhea, 
constipation, and abdominal cramping occurring twice a month.  
According to the examiner, the symptoms were consistent with 
mild IBS, and a colonoscopy was ordered.  The examiner opined 
that there was no indication of a relationship between the 
currently diagnosed IBS and service.  A subsequent 
colonoscopy performed in July 2006 revealed "a few small-
mouth diverticula" and "internal, non bleeding, small 
hemorrhoids."  

Under Diagnostic Code 7319 (irritable colon syndrome), mild 
impairment, manifested by disturbances of bowel function with 
occasional episodes of abdominal distress, is noncompensable; 
a 10 percent disability rating is awarded for moderate 
impairment, with frequent episodes of bowel disturbance with 
abdominal distress; and a 30 percent disability rating is 
awarded for severe impairment, manifested by diarrhea, or by 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114 (2007).

The record is clear that the veteran has a diagnosis of IBS.  
This diagnosis was noted on May 2006 VA examination.  The 
veteran's symptoms (described above and characterized as 
mild) are consistent with a finding of disturbances of bowel 
function with occasional episodes of abdominal distress.  
These symptoms are consistent with a zero percent rating 
under Diagnostic Code 7319.  The record does not show that 
the veteran's symptoms from IBS, which he reported occur 
approximately twice a month, are indicative of moderate 
impairment with frequent episodes of bowel disturbance with 
abdominal distress as contemplated by a compensable rating.   
Thus, service connection for IBS is not warranted on a 
presumptive basis because the veteran's IBS has not 
manifested to a degree of 10 percent or more.  38 U.S.C.A. 
§§ 1117, 1118; 38 C.F.R. § 3.317.

Moreover, the VA examiner in May 2006, after reviewing the 
veteran's claims folder and examining him, opined that there 
was no etiological relationship between the veteran's current 
IBS and his active military service, to include his in-
service complaints of diarrhea and vomiting.  This medical 
opinion is the only relevant medical opinion of record.  
Based on the foregoing, service connection for IBS is not 
warranted on a direct basis, as there is no apparent nexus 
between it and service.  38 C.F.R. § 3.303.  

The question remains whether service connection for IBS is 
warranted as secondary to the veteran's service-connected 
PTSD.  38 C.F.R. § 3.310.  The veteran himself is not shown 
to be competent to render medical opinions upon which the 
Board may rely.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  Thus, the Board 
finds the veteran is not competent to render an opinion as to 
a link between his IBS and the service-connected PTSD.  In 
any event, the Board observes that the veteran himself 
indicated that stress did not precipitate unpleasant 
gastrointestinal symptoms.  There is no competent evidence 
suggesting any association between the veteran's IBS and the 
service-connected PTSD.  On the contrary, the VA physician 
that conducted the May 2006 VA examination, noted the 
veteran's denial of any association of his gastrointestinal 
symptoms with stress and opined that stress was not a 
precipitating causes of his symptomatology.  Based on the 
foregoing, the Board concludes that service connection for 
IBS as secondary to the service-connected PTSD is not 
warranted.  38 C.F.R. § 3.310.

The preponderance of the evidence weighs against the 
veteran's claim, as there is no competent medical evidence in 
its favor.  Pursuant to a comprehensive medical examination 
in May 2006, a VA examiner opined that the veteran's IBS was 
unrelated to service and indicated that symptomatology was 
mild, precluding service connection on a presumptive basis.  
There is no medical evidence to the contrary.  Similarly, 
there is no competent evidence tending to show that IBS is 
the proximate result of the service-connected PTSD.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt rule is not for application.  Ortiz, 
274 F.3d at 1365; see also 38 U.S.C.A. § 5107.


Gastroesophageal Reflux Disease (GERD )

While the veteran's service medical records document 
gastrointestinal complaints including vomiting and findings 
of gastroenteritis, his service medical records are silent as 
to a diagnosis of GERD.  Similarly, the post-service medical 
evidence is also negative for a current diagnosis of GERD.  
Indeed, on May 2006 VA digestive disorders examination, the 
examiner diagnosed IBS but not GERD.  The examiner noted the 
veteran's in-service complaints gastrointestinal complaints, 
but concluded that they were either "non diagnosed, or 
diagnosed as viral gastroenteritis or acute gastroenteritis 
and were temporary."  Furthermore, it was noted that a 
chronic gastrointestinal disorder was never diagnosed in 
service.  

A prerequisite of the granting of service connection is the 
presence of an actual disability.  38 C.F.R. § 3.303; Gilpin, 
supra; Degmetich, supra.  Because the veteran is not shown to 
have a current diagnosis of GERD, service connection for that 
claimed disability cannot be granted based on any theory of 
entitlement.  Id; see also 38 C.F.R. § 3.310.

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.


ORDER

Service connection for irritable bowel syndrome (IBS) is 
denied.

Service connection for gastroesophageal reflux disease (GERD) 
is denied 


REMAND

Unfortunately, a remand is necessary for further evidentiary 
and procedural development concerning the claim of 
entitlement to an increased rating for PTSD.

Procedurally, during the course of this appeal, the Court 
issued further instructions on VCAA notice as it pertains to 
increased rating claims.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life, the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent, based on the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment and 
daily life.  As with proper notice for an initial disability 
rating and consistent with the statutory and regulatory 
history, the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit or 
ask the Secretary to obtain that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  

An amended VCAA notice must contain sufficient information to 
satisfy the mandates of the Court set forth in Vazquez-
Flores.

Additionally, August 2006 private treatment records reflect 
that the veteran had been receiving treatment in the Vet 
Center in Oklahoma City during the previous three months and 
was in treatment with one Dudley Hutcheson.  Records from the 
Vet Center in Oklahoma City dated from May 2006 to the 
present must be associated with the claims file.  
Additionally, the RO must inquire whether D. Hutcheson is an 
employee of the Vet Center.  If not, the RO must obtain 
contact details from the veteran as well as a release and 
make reasonable efforts to obtain records from D. Hutcheson.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1. The veteran and his representative 
should be provided all notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to the notice specified by the 
Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The RO or AMC 
specifically should inform the veteran 
that he may submit evidence showing the 
effects of the worsening or increase in 
severity of his PTSD upon his employment 
and daily life.

2.  Associate with the claims file records 
from the Vet Center in Oklahoma City dated 
from May 2006 to the present.  

3.  Inquire whether D. Hutcheson is an 
employee of the Vet Center.  If not, 
obtain contact details from the veteran as 
well as a release and make reasonable 
efforts to obtain records from D. 
Hutcheson

4.  Undertake any other development deemed 
necessary and readjudicate the issue on 
appeal.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  The 
veteran and his representative should be 
given an opportunity to respond to the 
supplemental statement of the case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


